PER CURIAM.
The appellee has filed a motion to quash the appeal on the grounds that it is frivolous and taken only for the purpose of delay.
This court has examined the record in this case and finds a jurisdictional defect in the appeal which necessitates the court sua sponte to dismiss the appeal. The notice of appeal states that it is to review the order of dismissal of the Circuit Court of the Twelfth Judicial Circuit, in and for Charlotte County, Florida, made and filed on June 9, 1959. The certificate of the Clerk of the lower court shows the notice of appeal was filed on the 8th day of July, 1959. The appeal purports to be an appeal from a final judgment. The original order of dismissal from which the plaintiff takes his appeal is an interlocutory order in which the plaintiff is allowed 30 days to plead further. The final order of dismissal was entered on the 10th of July, 1959, 2 days after the appeal was filed in this case.
It is, therefore, the order of the court that the appeal in this case be dismissed.
ALLEN, Chief Judge, KANNER, J., and KELLY, CLIFTON, Associate Judge, concur.